     Case 4:19-cv-00285-P Document 9 Filed 12/07/20             Page 1 of 7 PageID 51



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION


NANCY CRUZ RODRIGUEZ,                          §
                                               §
              Movant,                          §
                                               §
v.                                             §   NO. 4:19-CV-285-P
                                               §   (NO. 4:18-CR-052-Y)
UNITED STATES OF AMERICA,                      §
                                               §
              Respondent.                      §

                      MEMORANDUM OPINION AND ORDER

       Came on for consideration the motion of Movant, Nancy Lorena Cruz Rodriguez,

under 28 U.S.C. § 2255 to vacate, set aside, or correct sentence. The court, having

considered the motion, the Government’s response, the record, including the record in No.

4:18-CR-052-Y, and applicable authorities, finds that the motion should be DENIED.

                                      BACKGROUND

       The record in the underlying criminal case reflects the following:

       On March 6, 2018, Movant was named in a one-count indictment charging her with

possession with intent to distribute a mixture and substance containing more than 50 grams

of methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). CR Doc. 1 14.

On March 21, 2018, Movant appeared before the court with the intent to enter a plea of

guilty to the offense charged pursuant to a plea agreement. CR Doc. 18. Movant and her




       1
        The “CR Doc. __” reference is to the number of the item on the docket in the underlying
criminal case, No. 4:18-CR-052-Y.
    Case 4:19-cv-00285-P Document 9 Filed 12/07/20             Page 2 of 7 PageID 52



attorney signed a factual resume setting forth the elements of the offense, the maximum

penalty Movant faced, and the stipulated facts supporting Movant’s guilt. CR Doc. 21. The

plea agreement—including a waiver of appeal, signed by Movant, her counsel, and counsel

for the Government—was filed. CR Doc. 20. In addition, Movant, her counsel, and counsel

for the Government signed a consent to administration of guilty plea and allocution by

United States Magistrate Judge. CR Doc. 19. Movant did not lodge any objections to the

proceedings and the Court accepted Movant’s plea of guilty. CR Doc. 25.

       The probation officer prepared the presentence report (“PSR”), CR Doc. 26, which

reflected that Movant’s base offense level was 38. PSR ¶ 28. She received a two-level

enhancement for maintaining a drug premises, id. ¶ 29, and a six-level increase because

the offense involved the manufacture of methamphetamine and created a substantial risk

of harm to the life of a minor. Id. ¶ 30. Movant received a two-point and a one-point

decrease for acceptance of responsibility. Id. ¶¶ 36. 37. Based on a total offense level of 43

and a criminal history category of I, Movant’s guideline imprisonment range was life. Id.

¶ 67. However, the statutorily authorized maximum sentence of 40 years became the

applicable guideline term. Id. Movant filed objections, CR Doc. 28, and the probation

officer prepared an addendum to the PSR. CR Doc. 31. The addendum reflected that

Movant did not qualify for a reduction pursuant to the safety valve criteria set forth in 18

U.S.C. § 3553(f), because she did not provide truthful information regarding her offense

conduct. Id.


                                              2
     Case 4:19-cv-00285-P Document 9 Filed 12/07/20                   Page 3 of 7 PageID 53



       On August 21, 2018, movant was sentenced to a term of imprisonment of 324

months. CR Doc. 39. She did not appeal.

                                 GROUNDS OF THE MOTION

       Movant asserts four grounds in support of her motion, respectively, (1) “unfair long

sentence,” Doc. 2 1 at PageID 3 4, (2) “incorrect information,” id. at PageID 5, (3) “I feel

my attorney did not tell everything about my situation,” id. at PageID 7, and (4)

“consideration.” Id. at PageID 8. In essence, Movant argues that her sentence is too harsh.

                             APPLICABLE LEGAL STANDARDS

A.     § 2255

       After conviction and exhaustion, or waiver, of any right to appeal, courts are entitled

to presume that a defendant stands fairly and finally convicted. United States v. Frady, 456

U.S. 152, 164–65 (1982); United States v. Shaid, 937 F.2d 228, 231–32 (5th Cir. 1991). A

defendant can challenge his conviction or sentence after it is presumed final on issues of

constitutional or jurisdictional magnitude only, and may not raise an issue for the first time

on collateral review without showing both “cause” for his procedural default and “actual

prejudice” resulting from the errors. Shaid, 937 F.2d at 232.




       2
           The “Doc. __” reference is to the number of the item on the docket of this civil action.

       3
        The “PageID __” reference is to the page number assigned by the court’s electronic filing
system and is used because the type-written page numbers on the form used by Movant are not the
actual page numbers of the document.
                                                3
     Case 4:19-cv-00285-P Document 9 Filed 12/07/20            Page 4 of 7 PageID 54



       Section 2255 does not offer recourse to all who suffer trial errors. It is reserved for

transgressions of constitutional rights and other narrow injuries that could not have been

raised on direct appeal and would, if condoned, result in a complete miscarriage of justice.

United States v. Capua, 656 F.2d 1033, 1037 (5th Cir. Unit A Sept. 1981). In other words,

a writ of habeas corpus will not be allowed to do service for an appeal. Davis v. United

States, 417 U.S. 333, 345 (1974); United States v. Placente, 81 F.3d 555, 558 (5th Cir.

1996). Further, if issues “are raised and considered on direct appeal, a defendant is

thereafter precluded from urging the same issues in a later collateral attack.” Moore v.

United States, 598 F.2d 439, 441 (5th Cir. 1979) (citing Buckelew v. United States, 575

F.2d 515, 517–18 (5th Cir. 1978)).

B.   Ineffective Assistance of Counsel

       To prevail on an ineffective assistance of counsel claim, movant must show that (1)

counsel’s performance fell below an objective standard of reasonableness and (2) there is

a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceedings would have been different. Strickland v. Washington, 466 U.S. 668, 687

(1984); see also Missouri v. Frye, 566 U.S. 133, 147 (2012). “[A] court need not determine

whether counsel’s performance was deficient before examining the prejudice suffered by

the defendant as a result of the alleged deficiencies.” Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750, 751 (5th Cir. 2000). “The likelihood of a different

result must be substantial, not just conceivable,” Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel’s errors “so undermined the proper
                                              4
    Case 4:19-cv-00285-P Document 9 Filed 12/07/20               Page 5 of 7 PageID 55



functioning of the adversarial process that the trial cannot be relied on as having produced

a just result.” Cullen v. Pinholster, 563 U.S. 170, 189 (2011) (quoting Strickland, 466 U.S.

at 686). Judicial scrutiny of this type of claim must be highly deferential and the defendant

must overcome a strong presumption that his counsel’s conduct falls within the wide range

of reasonable professional assistance. Strickland, 466 U.S. at 689. Simply making

conclusory allegations of deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282 (5th Cir. 2000).

                                         ANALYSIS

       As the Government notes, Movant’s plea agreement contains a waiver of the right

to appeal as well as a waiver of the right to contest her conviction and sentence in any

collateral proceeding, such as this motion under § 2255. CR Doc. 20, ¶ 10. In signing the

agreement, Movant stated that she had carefully reviewed every part of it with her attorney

and that she voluntarily agreed to it. Id. at 7. Her attorney also signed the agreement, stating

that she had reviewed every part of it with Movant that that, to her knowledge, her client’s

decision to enter into the agreement was an informed and voluntary one. Id. Movant stated

under oath at her arraignment that she fully understood the plea agreement and was asking

the court to accept and approve it. CR Doc. 46 at 16–17. She also stated under oath that

she had discussed the waiver of appeal paragraph with her counsel and that she knowingly

and voluntarily waived her right to appeal. Id. at 17–18. Movant has not provided any

evidence to the contrary. There is no reason that the waiver should not be enforced. United

States v. Wilkes, 20 F.3d 651, 653 (5th Cir. 1994).
                                               5
    Case 4:19-cv-00285-P Document 9 Filed 12/07/20             Page 6 of 7 PageID 56



       Even if the waiver did not apply, Movant has not shown cause and prejudice

necessary to be able to raise her grounds. Shaid, 937 F.2d at 232. Moreover, the Court’s

application of the sentencing guidelines is not subject to collateral review. United States v.

Williamson, 183 F.3d 458, 462 (5th Cir. 1999).

       Finally, to the extent Movant alleges that she received ineffective assistance of

counsel, she has not made more than conclusory allegations, which are wholly insufficient.

Miller, 200 F.3d at 282. In any event, the record shows that Movant’s counsel did bring to

the Court’s attention her argument that she was coerced into criminal activity by a cartel

and acted under duress. CR Doc. 30. Her attorney also argued for downward departure and

variance. Id. She presented evidence at the sentencing hearing to support Movant’s

arguments. CR Doc. 47. That she did not prevail entirely 4 does not mean that Movant did

not receive effective assistance of counsel. Cf. Youngblood v. Maggio, 696 F.2d 407, 410

(5th Cir. 1983).

                                      CONCLUSION

       The court ORDERS that the relief sought by Movant in her motion under § 2255

be, and is hereby, DENIED.

       Pursuant to Rule 22(b) of the Federal Rules of Appellate Procedure, Rule 11(a) of

the Rules Governing Section 2255 Proceedings for the United States District Courts, and

28 U.S.C. § 2253(c)(2), for the reasons discussed herein, the court further ORDERS that


       4
        The Court granted the motion for downward variance in part to reflect a two-level
reduction. CR Doc. 47 at 51.
                                           6
    Case 4:19-cv-00285-P Document 9 Filed 12/07/20             Page 7 of 7 PageID 57



a certificate of appealability be, and is hereby, denied, as Movant has not made a substantial

showing of the denial of a constitutional right.

       SIGNED December 7, 2020.




                               Mark T. Pittman
                               UNITED STATES DISTRICT JUDGE




                                              7
